Citation Nr: 0735765	
Decision Date: 11/14/07    Archive Date: 11/26/07	

DOCKET NO.  04-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1961 to April 1964.  
Two months and 2 days of his service were overseas, with 
United States Army, Europe.  Following separation from active 
service, he had periods of Active Duty for Training with the 
Reserves until his discharge in March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
VARO in Waco, Texas, that determined the veteran had no 
wartime service and therefore did not qualify for pension 
benefits.


FINDING OF FACT

It is not shown that the veteran had any wartime service. 


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits based upon qualifying wartime 
military service by the veteran have not been met.  
38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the appellant's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
2 or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) 
(3).

The period of war for the Vietnam era is the period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive.  
38 C.F.R. § 3.2(f) (2007).

The veteran contends that he is entitled to nonservice-
connected disability pension.  His Department of Defense Form 
214 (Certificate of Release or Discharge for Active Duty) 
indicates he served on active service from April 10, 1961, to 
April 10, 1964.  The beginning date of the period of war for 
the Vietnam Era is August 5, 1964, several months following 
the veteran's discharge from active service.  38 C.F.R. 
§ 3.2(f).  The gist of the veteran's argument is that he had 
periods of active duty for training with the Reserves 
following separation from active service until his discharge 
from the Reserves in March 1968 and he states the periods of 
active duty for training should count as active service 
during a period of war.  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA. Thus, ACDUTRA is not considered active duty unless 
service connection is granted for a condition incurred during 
a period of ACDUTRA.  As noted, 38 C.F.R. §3.6(b)(1) 
specifically exempts ACDUTRA from the definition of active 
duty, except for periods of "active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty."

In a report of contact with the veteran in April 2007, he was 
informed that periods of active duty for training did not 
qualify him for pension benefits.  There is no showing the 
veteran was ordered to duty for national emergency purposes 
or for any particular wartime service.  

In this case, the appellant is not service connected for any 
disability and any periods of ACDUTRA/INACDUTRA do not 
qualify as active service.  Accordingly, the Board finds that 
the veteran does not meet the basic eligibility requirements 
for nonservice-connected pension benefits; he did not have 
active service during wartime.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  In 
this case, the appellant lacks legal entitlement to 
nonservice-connected disability pension due to a lack of 
qualifying service.

The Board believes that the disposition of this issue is 
based upon the operation of law.  As discussed above, the 
veteran did not have active service during wartime as 
required under the law to be eligible for nonservice-
connected disability pension benefits.  The Court has held 
that the Veterans Claim Assistance Act of 2000 has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


